Citation Nr: 9931778	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  92-24 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a chronic headache 
disorder.

3.  Entitlement to service connection for residuals of 
rheumatic fever.

4.  Entitlement to service connection for a right arm 
disorder.

5.  Entitlement to service connection for residuals of 
pneumonia.

6.  Entitlement to service connection for a hiatal hernia.

7.  Entitlement to an initial rating in excess of 30 percent 
for residuals of chip fracture of the 4th and 5th lumbar 
vertebrae.

8.  Entitlement to an initial compensable evaluation for 
transplant pterygium, left eye.

REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active military duty from September 
1942 to January 1946, and from January 1948 to October 1949.  
This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in St. Petersburg, 
Florida (hereinafter RO).

In the Board remand dated in October 1994, the issue of 
entitlement to service connection for a "gum" disorder, as 
well as the issue of whether new and material evidence has 
been submitted to reopen the veteran's claim of entitlement 
to service connection for a left knee disorder, to include 
arthritis, were referred to the RO for appropriate 
development and adjudication.  This action has not been 
undertaken by the RO and therefore, these issues are again 
referred for appropriate disposition.


FINDINGS OF FACT

1.  There is no medical evidence of record that the veteran 
currently has a psychiatric disorder, a chronic headache 
disorder, residuals of rheumatic fever, a right arm disorder, 
a hiatal hernia, and residuals of pneumonia.

2.  The episode of "apparent mild esophageal reflux 
symptoms" documented in 1989 and the veteran's current 
respiratory and cardiovascular disorders have not been shown 
to be related the veteran's service or to any incident 
therein.  

3.  Visual acuity of the left eye is 20/30 uncorrected, and 
20/30 corrected.  

4.  The veteran withdrew his claim of entitlement to an 
initial evaluation in excess of 30 percent for residuals of 
chip fracture of the 4th and 5th lumbar vertebrae by 
correspondence received in March 1999.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
psychiatric disorder, a headache disorder, residuals of 
rheumatic fever, a right arm disorder, hiatal hernia, and 
residuals of pneumonia are not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The criteria for an initial compensable evaluation for 
transplant pterygium left eye have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.84a, Diagnostic Code 
6034 (1999).

3.  The veteran's claim of entitlement to an initial 
evaluation in excess of 30 percent for residuals of chip 
fracture of the 4th and 5th lumbar vertebrae is dismissed.  
38 C.F.R. § 20.204 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Establishing a well grounded 
claim for service connection for a particular disability 
requires more than an allegation that the disability is 
service-connected; it requires evidence relevant to 

the requirements for service connection and of sufficient 
weight to make the claim plausible, i.e., meritorious on its 
own or capable of substantiation.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by a 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id. at 93.  The 
United States Court of Appeals for Veterans Claims 
(hereinafter Court) has made clear that in order to establish 
a well grounded claim for service connection, a claimant has 
the burden to submit competent evidence to support each 
element of the claim, e.g., for direct service connection, 
the existence of a current disability; an injury sustained or 
disease contracted in service; and a link or nexus between 
the two.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that Secretary's and Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 
7 Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 
143 (1992).  The veteran has the burden to bring evidence to 
render plausible the existence of the disability for which he 
is claiming service connection in order to establish a well-
grounded claim.  Until he does, the VA does not have the duty 
to assist him in developing facts pertinent to his claim, 
including assisting him by affording him a medical 
examination at VA expense.  38 U.S.C.A. § 5107(a); see 
Grivois v. Brown, 6 Vet. App. 136, 139-40 (1994) (noting that 
"implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay those 
claims which . . . require adjudication."). 

In this case, no medical evidence has been presented or 
secured to render plausible the claims that the veteran has a 
psychiatric disorder, a chronic headache disorder, residuals 
of rheumatic fever, a right arm disorder, hiatal hernia, and 
residuals of pneumonia.  Additionally, the one recent episode 
of "apparent mild esophageal reflux symptoms" documented in 
1989 and the veteran's current respiratory and cardiovascular 
disorders have not been shown to be related to the veteran's 
service or to any incident in service.  Accordingly, the 
Board concludes that the claims for service connection for 
psychiatric disorder, a chronic headache disorder, residuals 
of rheumatic fever, a right arm disorder, hiatal hernia, and 
residuals of pneumonia are not well grounded.  38 U.S.C.A. 
§ 5107(a).  Although the RO did not specifically state that 
it denied the veteran's claims for service connection on the 
basis that they were not well grounded, the Board concludes 
that this error was harmless.  See Edenfield v. Brown, 8 Vet. 
App. 384, 390 (1995).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  In the 
instant case, the veteran has consistently argued that he was 
treated for these disorders soon after service discharge at 
the VA medical centers located in Montgomery and Birmingham, 
Alabama.  Nevertheless, after requesting the veteran's 
medical records from these two facilities, there is no 
evidence of treatment subsequent to service discharge.  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a).

As there is no evidence that the veteran currently has a 
psychiatric disorder, a chronic headache disorder, residuals 
of rheumatic fever, a right arm disorder, hiatal hernia, or 
residuals of pneumonia, service connection for these 
disorders is not warranted.


II.  Left Eye

Upon review of the record, the Board concludes that the 
veteran's claim of entitlement to an initial compensable 
evaluation for his service-connected left eye disorder is 
well grounded within the meaning of the statute and judicial 
construction.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); 38 U.S.C.A. § 5107(a).  The VA therefore has a duty 
to assist the veteran in the development of facts pertinent 
to this claim.  In this regard, the veteran's service medical 
records, post-service private clinical data, and VA medical 
records have been included in his file.  Upon review of the 
entire record, the Board concludes that the data currently of 
record provide a sufficient basis upon which to address the 
merits of this claim and that he has been adequately assisted 
in the development of this issue.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1999).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  

The veteran's service medical records reveal that in November 
1948, a moderate pterygium was found in the left eye.  The 
cause was undetermined.  The veteran underwent a McReynolds 
transplant of the pterygium and it was noted that after 
surgery, the pterygium was cured.  Bilateral visual acuity on 
service discharge examination dated in October 1949 was 
20/20.

Subsequent to service discharge, examination in March 1981, 
reported corrected visual acuity of 20/20, left eye, and 
corrected visual acuity in the right eye of 20/25.  On VA 
examination dated in September 1985, the veteran's bilateral 
uncorrected 

visual acuity was 20/30.  Private medical records dated in 
1990, reveal bilateral nasal pterygium.  A VA examination 
conducted in March 1992, reported uncorrected visual acuity 
in the left eye as 20/30 and corrected visual acuity in the 
left eye as 20/30.  Uncorrected visual acuity in the right 
eye was 20/40 and corrected visual acuity was reported as 
20/25.  A bilateral nasal pterygium was reported as not 
visual significant.  Intraocular pressures, central 
peripheral fundus, and anterior segment structures were 
within normal limits.  

Service connection for transplant pterygium, left eye, was 
granted by a rating decision dated in June 1992, and a 
noncompensable evaluation was assigned under the provisions 
of 38 C.F.R. § 4.84a, Diagnostic Code 6034.  This rating 
contemplates a pterygium, which is rated under loss of 
vision, if any.  The corresponding visual acuity rating is 
used to determine the schedular disability rating.  38 C.F.R. 
§ 4.84a, Diagnostic Codes 6061-6079 (1999).  Visual acuity is 
rated based on best distant vision obtainable after 
correction by glasses.  38 C.F.R. § 4.75 (1999).  Where 
service connection is in effect for only one eye, the visual 
acuity in the nonservice-connected eye is considered to be 
normal (20/40 or better) unless there is blindness in that 
eye.  38 U.S.C.A. § 1160(a)(1) (West 1991); 38 C.F.R. 
§§ 3.383(a)(1), 4.84a (1999); see also Villano v. Brown, 10 
Vet. App. 248 (1997).

In the instant case, the veteran's corrected visual acuity in 
his left eye has been shown as no greater than 20/30.  
Accordingly, under the provisions of the VA's SCHEDULE FOR 
RATING DISABILITIES a noncompensable evaluation is the correct 
and proper disability rating for the veteran's 
service-connected left eye disorder.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6034, 6061-6079.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. 

App. 119 (1999), the Court held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Id.; Francisco, 7 Vet. App. 
at 58.  

The Board has recharacterized the issue on appeal in order to 
comply with the recent opinion by the Court in Fenderson.  
The Court held in Fenderson, in pertinent part, that the RO 
had never properly provided the appellant with a statement of 
the case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson v. West, 12 Vet. App. 119 (1999) (emphasis 
in the original).  The Court then indicated that "this 
distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a statement of the case.  Id.

As in Fenderson, the RO in this case misidentified the issue 
on appeal as a claim for an increased disability rating for 
the veteran's service-connected left eye disorder, rather 
than as a disagreement with the original rating award for 
this disorder in the statement of the case and certain 
subsequent supplemental statements of the case.  However, the 
supplemental statement of the case dated in March 1999 
correctly identified the issue on appeal as "[e]valuation of 
transplant pterygium of the left eye currently evaluated as 0 
percent disabling."  Additionally, the statement of the case 
and the supplemental statements of the case have provided the 
veteran with the appropriate, applicable law and regulations, 
and an adequate discussion of the basis for the RO's 
assignment of an initial disability evaluation for the 
veteran's service-connected left eye disorder.  In addition, 
the veteran's pleadings herein clearly indicate that he is 
aware that his appeal involves the RO's assignment of an 
initial disability evaluation.  Consequently, the Board sees 
no prejudice to the veteran in recharacterizing the issue on 
appeal to properly reflect the veteran's disagreement with 
the initial disability evaluation assigned to his service-
connected left eye disorder.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

In this case, the RO granted service connection and assigned 
a noncompensable evaluation for transplant pterygium of the 
left eye as of the date of receipt of the veteran's claim, 
i.e., September 23, 1991.  See 38 C.F.R. § 3.400(b)(2)(i) 
(1999).  After review of the evidence, there is no medical 
evidence of record that would support a compensable rating 
for the disability at issue at any time subsequent to the 
date of receipt of the veteran's claim, i.e., September 23, 
1991.  Id.; Fenderson v. West, 12 Vet. App. 119 (1999).  

III.  Low Back

Statutory law also provides that appellate review is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. § 20.200 (1999).  In the instant case, the veteran 
perfected his appeal as to the issue of an initial 
compensable evaluation for residuals of chip fracture of the 
4th and 5th lumbar vertebrae.  The RO subsequently granted a 
30 percent disability rating for this disorder, effective as 
of the date of the veteran's claim.  The veteran is afforded 
the right by regulation to withdraw his notice of 
disagreement and/or his substantive appeal if he so wishes.  
38 C.F.R. § 20.204.  The essential requirement under this 
regulatory provision is that the veteran indicate his desire 
to withdraw his appeal in writing.  A review of the record 
shows that a written statement was received in March 1999, 
that indicated that the assignment of a 30 percent evaluation 
for his low back disorder satisfied the veteran's appeal as 
to that issue.  Accordingly, the veteran withdrew his appeal 
as to the issue of an initial evaluation in excess of 30 
percent for residuals of chip fracture of the 4th and 5th 
lumbar vertebrae, and this issue must be dismissed.  38 
U.S.C.A. § 7108 (West 1991).


ORDER

The claims of entitlement to service connection for 
psychiatric disorder, a chronic headache disorder, residuals 
of rheumatic fever, a right arm disorder, hiatal hernia, and 
residuals of pneumonia are denied.  The claim of entitlement 
to an initial compensable evaluation for transplant 
pterygium, left eye, is denied.  The claim of entitlement to 
an initial evaluation in excess of 30 percent for residuals 
of chip fracture of the 4th and 5th lumbar vertebrae is 
dismissed.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals




 

